DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 11/29/2018. Claims 1-20 are pending and examined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“communication unit” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “communication unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170325693 A1 (hereinafter referred to as “Fukui”).
Regarding claim 1, Fukui, a photoacoustic apparatus, teaches a method for predicting blood glucose in a body using a photoacoustic spectrography (PAS) (abstract, paragraph [0020]), comprising:
acquiring a PAS signal by irradiating light to skin of the body (paragraphs [0096]-[0097], [0132]);
obtaining a photoacoustic image of the skin from the PAS signal (paragraph [0064], [0104]-[0107]);
selecting at least one measurement location based on the photoacoustic image (paragraphs [0106]-[0108], [0134]-[0136]); and
predicting the blood glucose based on a photoacoustic spectrum of a PAS signal corresponding to the at least one measurement location among the PAS signals (paragraph [0020]).
Regarding claim 2, Fukui, teaches wherein the acquiring a PAS signal by irradiating light to skin of the body comprises
irradiating the light of a plurality of wavelengths in a predetermined band into a predetermined area of the skin (paragraphs [0033]-[0039]).
Regarding claim 5, Fukui teaches wherein the irradiating the light of a plurality of wavelengths in a predetermined band into a predetermined area of the skin comprises
irradiating the light into the predetermined area in a zigzag direction, concentrically, or spirally (paragraphs [0145]-[0146]).

Claim(s) 11-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5348002 A (hereinafter referred to as “Caro”).
Regarding claim 11, Caro, a photoacoustic device, teaches a sensor for predicting blood glucose in a body using a photoacoustic spectrography (PAS) (column 8, lines 14-25) comprising:
a light emitter configured to emit light to skin of the body (column 11, lines 4-15);
an acoustic resonator configured to amplifying a PAS signal using at least one cavity, wherein the PAS signal is generated by the skin after absorbing heat of the light (209; column 21, lines 56-68, column 22, lines 1-26); and
a photoacoustic detector configured to acquire the PAS signal amplified by the acoustic resonator (108; column 13, lines 46-50).
Regarding claim 12, Caro teaches wherein the light emitter configured to emit the light into a predetermined area of the skin while gradually increasing or decreasing a size of a wavelength of the light within a near-infrared (NIR) band or a mid-infrared (MIR) band (column 12, lines 48-68, column 13, lines 1-19).
Regarding claim 14, Caro teaches wherein the acoustic resonator includes a first cavity and a second cavity, the light is emitted onto the skin through the first cavity, and the PAS signal generated from the skin is detected by the photoacoustic detector connected to an end of the second cavity (column 21, lines 56-68, column 22, lines 1-26; Figure 14).
Regarding claim 15, Caro teaches wherein the photoacoustic detector includes a microphone (transducer 109; column 8, lines 39-57) and an amplifier (column 13, lines 46-50), .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui as applied to claim 1 above, and further in view of Caro.
Regarding claim 3, Fukui does not explicitly teach increasing the wavelength of the light emitted.
However, Caro teaches wherein the light emitter configured to emit the light into a predetermined area of the skin while gradually increasing a size of the wavelength of the light within a near-infrared (NIR) band or a mid-infrared (MIR) band (column 12, lines 48-68, column 13, lines 1-19). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fukui, to increase the wavelength of the light emitted, as taught by Caro, because doing so compensates in measurements as a patient moves (column 12, lines 48-68, column 13, lines 1-19; as taught by Caro).
Regarding claim 4, Fukui does not explicitly teach decreasing the wavelength of the light emitted.
However, Caro teaches wherein the light emitter configured to emit the light into a predetermined area of the skin while gradually changing the wavelength of the light within a 
Further one of ordinary skill at the time of the invention would to gradually decrease the wavelength of light emitting, as doing so involves only routine skill in the art and would compensates in measurement as a patient moves (column 12, lines 48-68, column 13, lines 1-19; as taught by Caro).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui as applied to claim 1 above, and further in view of US 20160081556 A1 (hereinafter referred to as “Dreher”).
Regarding claim 10, Fukui teaches wherein the predicting the blood glucose based on a photoacoustic spectrum of a PAS signal corresponding to the at least one measurement location among the PAS signals comprises:
transmitting information about the photoacoustic spectrum to a computing processor or a server (paragraph [0159]); but does not explicitly teach receiving information on blood glucose predicted based on machine learning using the photoacoustic spectrum from the computing processor or the server.
However, Dreher, an apparatus to process photoacoustic images, teaches receiving information on blood glucose predicted based on machine learning using the photoacoustic spectrum from the computing processor or the server (paragraph [0029]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fukui, to use machine learning to determine glucose concentration, .

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caro as applied to claim 11 above, and further in view of Fukui.
Regarding claim 13, Caro, does not explicitly teach wherein the light emitter further configured to emit the light into the predetermined area in a zigzag direction, concentrically, or spirally.
However, Fukui teaches the light emitter further configured to emit the light into the predetermined area in a zigzag direction, concentrically, or spirally (paragraphs [0145]-[0146]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Caro, to emit light spirally, as taught by Fukui, because doing so allows a region of interest to be effectively illuminated with light.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caro as applied to claim 11 above, and further in view of Dreher.
Regarding claim 16, Caro teaches wherein the sensor further comprises a photoacoustic analyzer and a communication unit (column 9, lines 26-38), wherein the photoacoustic analyzer is configured to transmit information about the PAS signal to a computation device or a server through the communication unit (column 9, lines 26-38), but does not explicitly teach receive information about the blood glucose predicted based on machine learning using the photoacoustic spectrum of the PAS signal from the computation device or the server through the communication unit.
However, Dreher teaches predicted based on machine learning using the photoacoustic spectrum of the PAS signal from the computation device or the server through the communication unit (pargraph [0029]). It would have been obvious for one of ordinary skill in the .

Claims 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui, in view of Dreher.
Regarding claim 17, Fukui teaches a system for predicting blood glucose in a body using a photoacoustic spectrography (PAS) (paragraph [0020]),
a blood glucose sensor configured to acquire a plurality of PAS signals corresponding to a plurality of wavelengths by irradiating light having the plurality of wavelengths to the skin (paragraphs [0033]-[0039], [0106]-[0109]); and
a photoacoustic analyzer configured to obtain a plurality of photoacoustic images of skin of the body from the plurality of PAS signals (signal processing module 19; paragraphs [0074]-[0079]), but does not teach predict the blood glucose through machine learning performed based on the plurality of photoacoustic images, wherein the plurality of photoacoustic images corresponds to the plurality of wavelengths of the light, respectively.
However, Dreher teaches predict the blood glucose through machine learning performed based on the plurality of photoacoustic images, wherein the plurality of photoacoustic images corresponds to the plurality of wavelengths of the light (paragraph [0029]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fukui, to use machine learning, as taught by Dreher, because doing so allows for a computer to handle a multitude of data to measure glucose concentration.
Regarding claim 18, Fukui teaches wherein the photoacoustic analyzer is configured to transmit the plurality of photoacoustic images to a computation device or a server which are located outside of the system via a wired and/or wireless network, and receive information on the blood glucose which is predicted based on machine learning performed based on the 
Regarding claim 19, Fukui, in view of Dreher, teaches wherein the photoacoustic analyzer is configured to predict the blood glucose by performing the machine learning through regression analysis using a convolutional neural network (CNN) (paragraph [0029]; as taught by Dreher).
Regarding claim 20, Fukui, in view of Dreher, teaches wherein the machine learning performed by the computation device or the server includes through regression analysis using a convolutional neural network (CNN) (paragraph [0159]; as taught by Fukui; paragraph [0029]; as taught by Dreher).

Allowable Subject Matter
Claim 6, and claims dependent thereof, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, Fukui fails to teach the limitation “wherein the selecting at least one measurement location based on the photoacoustic image comprises
selecting a location with a relatively low brightness in the photoacoustic image as the at least one measurement location” in combination with the claim it depends upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    85
    394
    media_image1.png
    Greyscale

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/A.A.M./Examiner, Art Unit 3791